Title: To Thomas Jefferson from Hogguer, Grand & Cie., 5 January 1788
From: Hogguer, Grand & Cie.
To: Jefferson, Thomas



Monsieur
Amsterdam le 5 Janvier 1788.

Nous avons l’honneur de vous prévenir que, malgré l’espoir dont vous nous avéz favorisés par vôtre lettre du 27. Xe., Messrs. Willinck & Van Staphorst se refusent encore à nous remettre les fonds des ƒ51,000, que nous avons à rembourser pour le congrés; déjà plusieurs Porteurs se sont presentés, et nous avons calmé leur mécontentement en les invitant à revenir sous une 15ne. de jours. Souffrés, Monsieur, que nous offrions encore une fois à vôtre considération la modicité de l’objet, et le préjudice qu’il va porter au crédit de l’Amérique, en lui otant pour jamais la confiance du Public, si le Congrés ne remplit pas aujourdhui les conditions que Ses Ministres ont contractés avec Lui. Veuillés donc encore Renouveler, Monsieur, vos Instances auprès de Messrs. Willinck & Van Staphorst pour prévenir une pareille Catastrophe.
Ces Messieurs nous ont cependant remis les ƒ2500, relatifs aux interets échus le 1er. de ce mois, et nous avons en consequence annullé le remboursement dont nous vous prevîmmes le 13. Xbre. sur M. Grand.
Permettés nous, Monsieur, de vous faire part du changement de notre Société par les Circulaires ci jointes.
Nous avons l’honneur d’être avec une parfaite Considération, Monsieur Vos trés humbles & trés Obeissans Serviteurs,

Hogguer Grand & Co.

